EXHIBIT 10.8.4
THIS SEVENTH AMENDED AND RESTATED FACILITY D NOTE IS AN AMENDMENT, RESTATEMENT,
MODIFICATION AND INCREASE, BUT NOT A NOVATION, OF THE SIXTH AMENDED AND RESTATED
FACILITY D NOTE BY THE BORROWERS IN FAVOR OF THE BANK DATED JUNE 9, 2006. THIS
SEVENTH AMENDED AND RESTATED FACILITY D NOTE CONSOLIDATES AND REPLACES THE
EXISTING FACILITY D NOTE.
SEVENTH AMENDED AND RESTATED FACILITY D NOTE

     
$16,500,000.00
  Pittsburgh, Pennsylvania
October 16, 2008

     FOR VALUE RECEIVED, the undersigned, PDG Environmental, Inc., a Delaware
corporation, Project Development Group, Inc., a Pennsylvania corporation,
Enviro-Tech Abatement Services, Co., a North Carolina corporation, and PDG,
Inc., a Pennsylvania corporation (collectively, “Initial Borrowers”), Flagship
Restoration, Inc., a Delaware corporation (“Flagship”) and Servestec, Inc., a
Florida corporation (“Servestec"( (Initial Borrowers, Flagship and Servestec,
collectively, the “Borrowers”) hereby jointly and severally promise to pay to
the order of The Huntington National Bank, successor in interest to Sky Bank,
having an office at Pitt Times Building, 336 Fourth Avenue, Suite 2, Pittsburgh,
Pennsylvania 15222 (“Bank”), on or before the Facility D Expiry Date, and at
such earlier dates as may be required by the Loan Agreement (as defined below),
the lesser of (i) the principal sum of Sixteen Million Five Hundred Thousand and
00/100 Dollars ($16,500,000.00), or (ii) the aggregate unpaid principal amount
of all Facility D Loans made by Bank to Borrower pursuant to the Loan Agreement.
Borrowers hereby further jointly and severally promise to pay to the order of
Bank interest on the unpaid principal amount of this Seventh Amended and
Restated Facility D Note from time to time outstanding at the rate or rates per
annum determined pursuant to Article II of, or as otherwise provided in, the
Loan Agreement, and with such amounts being payable on the dates set forth in
Article II of, or as otherwise provided in, the Loan Agreement.
     All payments and prepayments to be made in respect of principal, interest,
or other amounts due from Borrowers under this Seventh Amended and Restated
Facility D Note shall be payable at 12:00 noon, Pittsburgh, Pennsylvania time,
on the day when due, without presentment, demand, protest or notice of any kind,
all of which are expressly waived, and an action therefor shall immediately
accrue. All such payments shall be made to Bank at its designated office located
at Pitt Times Building, 336 Fourth Avenue, Suite 2, Pittsburgh, Pennsylvania
15222, in lawful money of the United States of America in immediately available
funds without setoff, counterclaim or other deduction of any nature.
     Except as otherwise provided in the Loan Agreement, if any payment of
principal or interest under this Seventh Amended and Restated Facility D Note
shall become due on a day which is not a Business Day, such payment shall be
made on the next following Business Day and such extension of time shall be
included in computing interest in connection with such payment.

 



--------------------------------------------------------------------------------



 



     This Seventh Amended and Restated Facility D Note is one of the Notes
referred to in, and is entitled to the benefits of, that certain Amended and
Restated Loan Agreement of even date herewith by and between Borrowers and Bank
(as such agreement may be amended, modified or supplemented from time to time,
the “Loan Agreement”), which among other things, provides for the acceleration
of the maturity hereof upon the occurrence of certain events and may provide for
prepayments in certain circumstances and upon certain terms and conditions. This
Seventh Amended and Restated Facility D Note is secured by, and is entitled to
the benefits of, the Loan Documents, as the same may be amended, modified or
supplemented from time to time. Capitalized terms used in this Seventh Amended
and Restated Facility D Note which are defined in the Loan Agreement shall have
the meanings assigned to them therein unless otherwise defined in this Seventh
Amended and Restated Facility D Note.
     This Seventh Amended and Restated Facility D Note shall be governed by, and
shall be construed and enforced in accordance with, the laws of the Commonwealth
of Pennsylvania without regard to the principles of the conflicts of laws
thereof. Each Borrower hereby consents to the jurisdiction and venue of the
Court of Common Pleas of Allegheny County, Pennsylvania and the United States
District Court for the Western District of Pennsylvania with respect to any suit
arising out of, relating to or mentioning this Seventh Amended and Restated
Facility D Note.

       
CONFESSION OF JUDGMENT. EACH BORROWER HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS
THE PROTHONOTARY, ANY ATTORNEY OR ANY CLERK OF ANY COURT OF RECORD, TO APPEAR
FOR AND CONFESS JUDGMENT AGAINST SUCH BORROWER, UPON THE OCCURRENCE OF AN EVENT
OF DEFAULT, FOR SUCH SUMS AS ARE DUE AND/OR MAY BECOME DUE UNDER THIS SEVENTH
AMENDED AND RESTATED FACILITY D NOTE, THE LOAN AGREEMENT AND THE OTHER LOAN
DOCUMENTS, WITH OR WITHOUT DECLARATION, WITH COSTS OF SUIT, WITHOUT STAY OF
EXECUTION AND WITH AN AMOUNT EQUAL TO TEN PERCENT (10%) OF THE AMOUNT OF SUCH
JUDGMENT, BUT NOT LESS THAN ONE THOUSAND DOLLARS ($1,000), ADDED FOR ATTORNEYS’
COLLECTION FEES. NOTWITHSTANDING THE ATTORNEY’S COMMISSION PROVIDED FOR IN THE
PRECEDING SENTENCE (WHICH IS INCLUDED IN THE WARRANT FOR PURPOSES OF
ESTABLISHING A SUM CERTAIN), THE AMOUNT OF ATTORNEYS’ FEES THAT THE BANK MAY
RECOVER FROM SUCH BORROWER SHALL NOT EXCEED THE ACTUAL ATTORNEYS’ FEES INCURRED
BY THE BANK. TO THE EXTENT PERMITTED BY LAW, EACH BORROWER RELEASES ALL ERRORS
IN SUCH PROCEEDINGS. IF A COPY OF THIS SEVENTH AMENDED AND RESTATED FACILITY D
NOTE, VERIFIED BY AFFIDAVIT BY OR ON BEHALF OF THE HOLDER OF THIS SEVENTH
AMENDED AND RESTATED FACILITY D NOTE SHALL HAVE BEEN FILED IN SUCH ACTION, IT
SHALL NOT BE NECESSARY TO FILE THE ORIGINAL SEVENTH AMENDED AND RESTATED
FACILITY D NOTE AS A WARRANT OF ATTORNEY. THE AUTHORITY AND POWER TO APPEAR FOR
AND CONFESS JUDGMENT AGAINST BORROWERS SHALL NOT BE EXHAUSTED BY THE INITIAL
EXERCISE THEREOF AND MAY BE EXERCISED AS OFTEN AS THE
  Borrowers Initials

     /s/ JCR     

     /s/ JCR     

     /s/ JCR     

     /s/ JCR     

     /s/ JCR     

     /s/ JCR     



2



--------------------------------------------------------------------------------



 



     
HOLDER SHALL FIND IT NECESSARY AND DESIRABLE AND THIS SEVENTH AMENDED AND
RESTATED FACILITY D NOTE SHALL BE A SUFFICIENT WARRANT THEREFOR. THE HOLDER
HEREOF MAY CONFESS ONE OR MORE JUDGMENTS IN THE SAME OR DIFFERENT JURISDICTIONS
FOR ALL OR ANY PART OF THE AMOUNT OWING HEREUNDER, WITHOUT REGARD TO WHETHER
JUDGMENT HAS THERETOFORE BEEN CONFESSED ON MORE THAN ONE OCCASION FOR THE SAME
AMOUNT. IN THE EVENT ANY JUDGMENT CONFESSED AGAINST ANY BORROWER HEREUNDER IS
STRICKEN OR OPENED UPON APPLICATION BY OR ON SUCH BORROWER’S BEHALF FOR ANY
REASON, HOLDER IS HEREBY AUTHORIZED AND EMPOWERED TO AGAIN APPEAR FOR AND
CONFESS JUDGMENT AGAINST SUCH BORROWER FOR ANY PART OR ALL OF THE AMOUNTS OWING
HEREUNDER, AS PROVIDED FOR HEREIN, IF DOING SO WILL CURE ANY ERRORS OR DEFECTS
IN SUCH PRIOR PROCEEDINGS.
     
WAIVER OF TRIAL BY JURY. EACH BORROWER EXPRESSLY, KNOWINGLY AND VOLUNTARILY
WAIVES ALL BENEFIT AND ADVANTAGE OF ANY RIGHT TO A TRIAL BY JURY, AND IT WILL
NOT AT ANY TIME INSIST UPON, OR PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE
THE BENEFIT OR ADVANTAGE OF A TRIAL BY JURY IN ANY ACTION ARISING IN CONNECTION
WITH THIS SEVENTH AMENDED AND RESTATED FACILITY D NOTE, THE LOAN AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS.
  Borrowers Initials

     /s/ JCR     
     /s/ JCR     
     /s/ JCR     
     /s/ JCR     
     /s/ JCR     
     /s/ JCR     
 

(Remainder of page intentionally left blank — continued on the following page)

3



--------------------------------------------------------------------------------



 



NOTICE - BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED AGAINST THE CREDITOR
WHETHER FOR RETURNED GOODS, FAULTY GOODS, FAILURE ON ITS PART TO COMPLY WITH THE
AGREEMENT, OR ANY OTHER CAUSE.
     IN WITNESS WHEREOF, and intending to be jointly and severally and legally
bound hereby, each Borrower, by its duly authorized officers, has executed,
issued and delivered this Seventh Amended and Restated Facility D Note in
Pittsburgh, Pennsylvania on the day and year written above.

          ATTEST:   PDG Environmental, Inc.
 
       
 
       
 
  By:   /s/ John C. Regan
 
       
Secretary
  Title:   Chairman
 
       
 
       
 
       
 
        ATTEST:   Project Development Group, Inc.
 
       
 
       
 
  By:   /s/ John C. Regan
 
       
Secretary
  Title:   President
 
       
 
       
 
       
 
        ATTEST:   Enviro-Tech Abatement Services, Co.
 
       
 
       
 
  By:   /s/ John C. Regan
 
       
Secretary
  Title:   President
 
       
 
       
 
       
 
        ATTEST:   PDG, Inc.
 
       
 
       
 
  By:   /s/ John C. Regan
 
       
Secretary
  Title:   President
 
       
 
       
 
       
 
        ATTEST:   Flagship Restoration, Inc.
 
       
 
       
 
  By:   /s/ John C. Regan
 
       
Secretary
  Title:   President
 
       
 
       
 
       
 
        ATTEST:   Servestec, Inc.
 
       
 
       
 
  By:   /s/ John C. Regan
 
       
Secretary
  Title:   President
 
       

4